Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed May 3, 2021.
The earliest effective filing date of this AIA  application is seen as November 2, 2018, the date of the earliest priority application (United States provisional patent application serial number 62/754,978) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The same is similarly true for the following United States provisional patent applications:
serial number 62/813,475 filed March 4, 2019; and
serial number 62/855,470 filed May 31, 2019.
The effective filing date of this AIA  application is seen as May 3, 2021, the actual filing date, for any claims that are not fully supported by the foregoing provisional applications.
The present application also claims priority to and is also related to:
PCT international application number PCT/US19/00063 filed November 4, 2019.
The claims filed September 27, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 5, & 105
none
Cancelled:
none
8-104 & 108-126
Withdrawn:
none
none
Added:
127-136
none

Claims 1-7, 105-107, and 127-136 are currently pending.
Claims 1, 5, and 105 were amended.
Claims 8-104 and 108-126 have been cancelled.
No claims have been withdrawn.
Claims 127-136 were added.
Claims 1-7, 105-107, and 127-136 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim(s)
Feature Not Shown
105
wherein each of the panels includes an array of adapters and is rotatable relative to an adjacent one of the panels
133
a plurality of universal joints or ball-and-socket joints attaching the first and the second panels to the housing

Applicant may have other claimed configurational and/or geometrical features that are not shown in the drawings.  Examiner suggests that Applicant review its claims and drawings to ensure that all claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
135
the second connector assemblies are rotatable in directions orthogonal to directions the second connector assemblies are movable relative to the adjacent ones of the second connector assemblies

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.  A term used in the claims may be given a special meaning in the description.  See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure [sic, ensure] certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).  See 37 CFR 1.75 and MPEP §§ 608.01(i), § 1302.01.
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification”.
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 134 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 2010/0322580 of Beamon et al. (Beamon, cited by Applicant).
With respect to claim 1, Beamon discloses an optical fiber termination system (Figs. 25, 7, and 11), comprising:
a first panel (Fig. 25, fiber optic equipment tray 20, ¶ 44 - the bottom panel) including a first array of first connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87); and
a second panel (Fig. 25, fiber optic equipment tray 20, ¶ 44 - the panel above the bottom panel) attached to and overlying the first panel (Fig. 25, fiber optic equipment tray 20, ¶ 44 - the bottom panel),
the second panel (Fig. 25, fiber optic equipment tray 20, ¶ 44 - the panel above the bottom panel) including a second array of second connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87), wherein each of the second connector assemblies is movable towards and away from an adjacent one of the second connector assemblies (Fig. 31 and the displaceable individual connectors 338; ¶ 92, "The panel rails 316A and 316B are configured to be inserted within tray channels 30 of module rail guides 32 disposed in the fiber optic equipment tray 20 in a similar fashion to the module rail guides (see FIGS. 3-5).") to thereby expose one of the first connector assemblies (temporary removal of a connector 338 from an MPO adapter 334 would expose better a lower first connector assembly).
With respect to claim 2, Beamon as set forth above discloses the system of claim 1, including one wherein
the second connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) are arranged to lie within a first plane (See Fig. 25, the second connector assemblies that would lie in the second panel are shown to be aligned with a first plane.) and are movable (See Fig. 3, 4, or 16 - the connector assemblies are shown to move in a plane relative to their respective panel.) within the first plane (See Fig. 25, the second connector assemblies that would lie in the second panel are shown to be aligned with a first plane.) to expose the one first connector assembly (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87).
With respect to claim 3, Beamon as set forth above discloses the system of claim 2, including one wherein
the first array of first connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) are arranged to lie within a second plane (See Fig. 25, the first connector assemblies that would lie in the first panel are shown to be aligned with a second plane that is parallel to the first plane.) parallel to the first plane (See Fig. 25, the second connector assemblies that would lie in the second panel are shown to be aligned with a first plane.).
With respect to claim 4, Beamon as set forth above discloses the system of claim 1, including one wherein
the first connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) and the second connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) have the same shape and dimensions (See Fig. 2, all connector assemblies on separate panels are shown to have the same shape and dimension - the first connector assemblies and the second connector assemblies would be identical.).
With respect to claim 5, Beamon as set forth above discloses the system of claim 1, including one wherein
the first panel (Fig. 25, fiber optic equipment tray 20, ¶ 44 - the bottom panel) further includes a first panel base (See Fig. 6, a panel is shown containing a base portion at the bottom of the panel.) and
the first array of the first connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules”, ¶ 87) extends from the first panel base (See Fig. 3, the connector assemblies are shown to extend from the base.), and
wherein the second panel (Fig. 25, fiber optic equipment tray 20, ¶ 44 - the panel above the bottom panel) further includes a second panel base (See Fig. 6, a panel is shown containing a base portion at the bottom of the panel.) and
the second array of the second connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 -"configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) extends from the second panel base (See Fig. 3, the connector assemblies are shown to extend from the base.).
With respect to claim 6, Beamon as set forth above discloses the system of claim 1, including one wherein
the first connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - “configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) and the second connector assemblies (Fig. 25, fiber optic modules 22, ¶ 44 - "configured to hold fiber optic equipment trays each supporting one or more fiber optic modules", ¶ 87) each include
a first connector (See Fig. 3, a first connector is shown, - fiber optic module 22, ¶ 44) and
an adapter (Fig. 3, 10A, connectors are shown to have a fiber optic component 100 - "in this example, the fiber optic component 100 is a multi-fiber MPO fiber optic adapter equipped to establish connection to multiple optical fibers", ¶ 55)
attachable to a second connector (See Fig. 3, a second connector is shown, - fiber optic module 22, ¶ 44)
such that the first connector (See Fig. 3, a first connector is shown, - fiber optic module 22, ¶ 44) and the second connector (See Fig. 3, a second connector is shown, - fiber optic module 22, ¶ 44) are in optical communication.
With respect to claim 134, Beamon as set forth above discloses the system of claim 1, including one further comprising
a housing including a housing base, housing walls extending from the housing base, wherein the combination of the housing base and the housing walls define an inner surface of the housing, and wherein the first panel and the second panel are coupled to the inner surface of the housing.
Fig. 25, by inspection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Beamon as set forth above in view of U.S. Patent No. 2008/0226250 of Gonzales et al. (Gonzales, cited by Applicant).
With respect to claim 7, Beamon as set forth above discloses the system of claim 1, including one further comprising an enclosure, the enclosure comprising:
a base (Fig. 25, bottom of 4-U sized chassis 262, ¶ 87); and
a lid attachable to the base (front door 264, ¶ 88).
Beamon as set forth above does not disclose
a flange hingedly attached to a bottom of the base or to a top of the lid, the flange being rotatable to a closed position wherein a portion of the flange extends over the top of the lid when the flange is attached to the bottom of the base and extends over the bottom of the base when the flange is attached to the top of the lid.
Gonzales discloses a fiber optic categorization and management tray that includes (Figs. 3-5):
a base (Fig. 5, base tray 100, ¶ 42); and
a lid (Fig. 5, tray 200, ¶ 57) attachable to the base (Figs. 3-5).
a flange (Fig. 5, hinge 300, ¶ 59) hingedly attached to a bottom of the base or to a top of the lid (See Fig. 3-5, the flange is shown to be hingedly attached to the base and the lid.),
the flange being rotatable to a closed position wherein a portion of the flange extends over the top of the lid when the flange is attached to the bottom of the base and extends over the bottom of the base when the flange is attached to the top of the lid (Fig. 3-5, the flange is shown to be rotatable to a closed position where a portion extends over the top of the lid and a portion extending over the bottom of the base.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a tray structure along the lines of Gonzales in a system according to Beamon as set forth above in order to provide storage and organization for optical fibers as well as providing a system of splice trays that would allow for categorization of fibers removed from a single buffer tube as well as between buffer tubes per Gonzales ¶ 14.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber tray/storage/connection facility).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a flange hingedly attached to a bottom of the base or to a top of the lid, the flange being rotatable to a closed position wherein a portion of the flange extends over the top of the lid when the flange is attached to the bottom of the base and extends over the bottom of the base when the flange is attached to the top of the lid.

Claims 135 and 136 are rejected under 35 U.S.C. § 103 as being unpatentable over Beamon as set forth above in view of U.S. Patent No. 2013/0196538 of Takeuchi et al. (Takeuchi, cited by Applicant).
With respect to claim 135, Beamon as set forth above discloses the system of claim 1, but not one wherein
the second connector assemblies are rotatable in directions orthogonal to directions the second connector assemblies are movable relative to the adjacent ones of the second connector assemblies.
Takeuchi discloses a patch panel assembly (Fig. 1B) that includes (Figs. 8A-15B):
the second connector assemblies (Fig. 1B shows a stack of several connector assemblies) are rotatable in directions orthogonal to directions the second connector assemblies are movable relative to the adjacent ones of the second connector assemblies (Figs. 8A/B, ¶ 63, "Repositioning of the ports 7 with respect to one another such that a desired gap distance G between ports 7 is achieved is accomplished by rotating the arms 306 about pin 305 in or opposite to the direction indicated by arrow R.").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rotatable ports along the lines of Takeuchi in a system according to Beamon as set forth above in order to provide easier access to port sockets/interfaces.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber tray/storage/connection facility).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 136, Beamon in view of Takeuchi as set forth above discloses the system of claim 135, including one wherein
the second panel is moveable relative to the first panel.
Beamon, Fig. 7, ¶ 50, "The tray rails 56 are configured to be received in tray guides 58 disposed in the chassis 12 to retain and allow the fiber optic equipment trays 20 to move in and out of the chassis 12, as illustrated in FIG. 7."

Claims 105-107 and 127-133 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 2013/0196538 of Takeuchi et al. (Takeuchi, cited by Applicant) in view of U.S. Patent Application Publication No. 2004/0251220 of Mertesdorf et al. (Mertesdorf).
With respect to claim 105, Takeuchi discloses an optical fiber termination system, comprising:
a housing (Fig. 1A, housing 2, ¶ 49) including
a housing base (See Fig. 1 A, the housing is shown to have a back wall having surrounding walls extending from the back wall.),
housing walls extending from the housing base (See Fig. 1A, the housing walls are shown extending from the base wall.),
the combination of the housing base and the housing walls defining an inner surface of the housing (See Fig. 1A and 1B, the housing is shown to have an inner surface.); and
a plurality of stacked panels (Fig. 1A, panel device 110, ¶ 49) coupled to the inner surface of the housing (See Fig. 2A-2B, The patch panel device 110 includes bars 19, which facilitate mounting of the patch panel device within the housing 2 by securing one of the bars 19 on each of opposite sides 2a of the housing 2.", ¶ 52),
wherein each of the panels includes an array of adapters (Fig. 1A, port 7, ¶ 49) and is rotatable relative to an adjacent one of the panels
such that ends of each of the adapters are movable in opposing first and second directions (See Fig. 1A-2B, the adapters are shown to move into and out of the housing, thus moving away from and towards the inner surface of the housing.), and
wherein the ends of each of the adapters are movable in opposing third and fourth directions towards and away from one or more adjacent ones of the adapters (See Fig. 2A-2B, the adapters are shown to move between the two positions shown, moving in a third and fourth direction, towards and away from adjacent adapters.).
Takeuchi as set forth above does not disclose:
wherein each of the panels is rotatable relative to an adjacent one of the panels.
Mertesdorf discloses a fiber containment system that includes (Fig. 7):
wherein each of the panels (telecommunications connections panels 10) is rotatable relative to an adjacent one of the panels ("Mounted within front opening 32 is a pivoting tray 36 with a front wall 38 substantially closing off front opening 32 with tray 36 positioned as shown in FIGS. 2 through 6.  Tray 36 pivots about an axis defined by a hinge 42 adjacent side 24.", ¶ 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pivoting trays along the lines of Mertesdorf in a system according to Takeuchi as set forth above in order to provide greater connection density (Mertesdorf ¶ 2) and to provide specific access to cabling.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber tray/storage/connection facility).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 106, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 105, including one further comprising
a plurality of first cables each including a first optical fiber, each of the first cables having ends receivable into or extending from a first port of a respective one of the plurality of adapters.
Takeuchi Fig. 15A-15B, cables C are shown being received into a first port of one of the adapters - "fiber optic cable organizations units", ¶ 6 - receptacle 5, ¶ 49
With respect to claim 107, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 106, including one further comprising
a plurality of second cables each including
a second optical fiber and having ends receivable into second ports of the plurality of adapters such that the second cables, when received into the second ports, are moveable with the respective ends of the adapters into which the second cables are received (See Fig. 15A-15B, a plurality of second cables are shown received in second ports of the adapters 7.),
wherein an end of one of the second cables is aligned with an end of one of the first cables when the end of the one of the second cables is received in the second port of the respective one of the plurality of adapters and the end of the one of the first cables is received in or extends from respective one of the plurality of adapters (See Fig. 15A-15B, the second cables are shown aligned with an end of the first cables when they are received in the first and second ports.).
With respect to claim 127, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 105, including one wherein
the ends of each of the adapters are moveable in the third and the fourth directions within a plane defined by the array of adapters.
Takeuchi, see Fig. 2A-2B, the adapters are shown to move between the two positions shown, moving in a third and fourth direction, towards and away from adjacent adapters.
With respect to claim 128, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 105, including one wherein
each of the panels includes a panel base to which each of the respective arrays of adapters of the panels is attached, and wherein the panel bases are moveable relative to each other.
Figs. 1A-2B
With respect to claim 129, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 128, including one wherein
a first panel base of a first one of the panels is slidable relative to a second panel base of a second one of the panels to change a relative position of the first and the second panel bases.
Figs. 1A-2B
With respect to claim 130, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 128, including one wherein
a first panel base of a first one of the panels is rotatable relative to a second panel base of a second one of the panels to change a relative position of the first and the second panel bases.
Mertesdorf, Fig. 7.
With respect to claim 131, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 105, including one wherein
the first and the second directions are orthogonal to each of the third and the fourth directions.
The rotational directions are seen as orthogonal to the translational directions.
With respect to claim 132, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 105, including one further comprising
a plurality of hinges attaching the first and the second panels to the housing.
Such hinges are necessary for the pivoting showing in Mertesdorf.
With respect to claim 133, Takeuchi in view of Mertesdorf as set forth above discloses the system of claim 105, but not one further comprising
a plurality of universal joints or ball-and-socket joints attaching the first and the second panels to the housing.
Universal, ball-and-socket, and other joints are generally considered to be equivalents in the art per the following references:
US 20150048776 A1 at ¶ 27, "Mechanical coupling device 105 such as a hinge, ball-and-socket joint, universal joint, etc., permits reflector 12 to rotate and move about its center point."
US 20120022335 A1 at ¶ 24, "A spherical joint may, in particular, be a ball-and-socket joint consisting of a convex spherical surface enclosed by a concave socket.  The socket may be fixed to or formed by the body of the holding element, while the convex spherical surface may be connected by a stud to the blade holder.  However, a spherical joint may be equivalently formed by a combination of other joints, e. g., by a combination of a multiplicity of one-axis hinges, or by a knuckle or universal joint with an additional axial degree of freedom."
US 20030236549 A1 at ¶ 23, "In one case the joint comprises a universal joint.  In another case the pivotal joint comprises a ball-and-socket joint.  In a further case the joint comprises a hinge."
See MPEP § 2144.06.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use alternative equivalent joints, including universal and/or ball-and-socket joints, in a system according to Takeuchi in view of Mertesdorf as set forth above as known equivalents.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber tray/storage/connection facility).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a plurality of universal joints or ball-and-socket joints attaching the first and the second panels to the housing.

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant’s arguments are all based on missing elements from the references in order to make the rejections.  As indicated above, all the limitations in the claims are present in the art and in the rejections.
Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20220120989 A1 of April 21, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical fiber/cable storage/adapter/connector systems and elements thereof.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 15, 2022